EXHIBIT Safe Harbor Statement This presentation contains forward looking statements and forecast financial statements concerning the future of the company that are intended to qualify for the safe harbors from liabilities, established by the Private Securities Litigation Reform Act of 1995. These forward-looking statements and forecast financial statements can be identified by such words as "believes", "anticipates", "plans", "expects", or words of similar impact. The future performance of the company is subject to a number of factors including, but not limited to, general economic conditions, financing, competitive activity, and the possibility of future government regulations that may adversely affect the company. For moreinformation about potential risks in investing in our company, please read our periodic filings at http://www.sec.gov Overview China Direct, Inc. is a U.S. company doing business in China Empower Chinese entities to effectively compete in the global economy Two core business divisions Management Services Division: Acquire controlling interest in Chinese entities Advisory Services Division: Cross pacific consulting organization Initial Public Listing, August 2006 ($40 MM total investment) AMEX Listing: September 24, 2isting: April 14, 2erformance (audited): Revenue: $et Income: $11.8 MM EPS (diluted): $0.67 per share +1,200 employees in the U.S. and China Corporate Structure China Direct, Inc. "CDS" (Parent Company) CDI China, Inc. Management Services Division Active Ownership China Direct Investments, Inc. Advisory Services Division Comprehensive Consulting CDI Shanghai Management Central Support Network Portfolio Companies Magnesium segment Clean Technology segment Basic Materials segment Client Companies Sunwin International Dragon International Group China America Holdings Dragon Capital China Logistics Group Market
